DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 2-9 and 17-21 (invention I) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Previously original claim 1 (new claims 10-16, Invention II is same invention as previous original claim 1) was directed to only a hand wand (see 100 in fig. 1) for use in cosmetic treatment, however, newly submitted claims 2-9 are directed to an ultrasound treatment system which includes hand wand (see 100 in fig. 1) and additional element (i.e. controller 300; see fig. 1).  Furthermore, newly submitted claims 17-21 are directed to an ultrasound treatment module which includes hand wand (see 100 in fig. 1) and additional element (i.e. controller 300; see fig. 1).  Inventions I (claims 2-9 and 17-21) and Invention II (claims 10-16, previously original claim 1) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the ultrasound treatment system or module can be used with any different ultrasound transducer and does not require the particulars of the hand wand of invention II.  The subcombination has . 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-9 and 17-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities: the mechanism 400 (see fig. 6 and 7) is being referred to "movement mechanism" (see par. [0067] of the PG Pub. version of the specification) and "motion mechanism"(see par. [0070] of the Pg. Pub. version of the specification). Throughout the specification, the mechanism 400fordirectingultrasonic treatment in a liner sequence is being referred to as "movement mechanism" and "motion mechanism". The examiner suggests to amend the specification to recite "movement mechanism" from "motion mechanism" to be consistent with the specification and figure 6.

Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim limitation “a skin surface” in line should read –the skin surface--.  Appropriate correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No 10,537, 304.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the current Application and U.S. Patent No 10,537, 304 are directed to a hand wand for use in cosmetic treatment comprising a controlling device operably  controlling an ultrasonic treatment function for providing ultrasonic treatment.  Furthermore,   both the current Application and U.S. Patent No 10,537, 304 limit a movement mechanism configured to direct ultrasonic treatment with handle, controlling button, an integrated receptacle with spring pin connector, a sealed housing comprising an acoustic fluid and an acoustically transparent window, an ultrasonic treatment piezoelectric element contained within the sealed housing, the ultrasonic treatment transparent window via the acoustic fluid, wherein the ultrasonic treatment piezoelectric element is configured to focus ultrasound in a linear sequence of individual thermal lesions at a depth range between 3 mm and 9mm below a skin surface with a treatment frequency in a range of 1 MHz to 10 MHz at an acoustic power in a range of 1watt to 100 watts, wherein the movement mechanism comprises a stepper motor configured to move the ultrasonic treatment piezoelectric element inside the removable transducer module along a shaft when the removable transducer module is coupled to the integrated receptacle, and the movement mechanism comprising an encoder. 

Allowable Subject Matter
Claims 10-16 would be allowable upon filing a Terminal Disclaimer to overcome the Double Patent rejection, set forth in this Office action.

Response to Arguments
The previous claim interpretation under 35 USC 112 (f) of claims elements “movement mechanism” and “controlling device” has been withdrawn in view of Applicant’s cancellation of claim 1. 
The previous claim objection to claim 1 has been withdrawn in view of Applicant’s cancelation of claim 1. 
Applicant’s remarks with respect to claim 1 have been considered but are moot because the new ground of rejection (double patent rejection of new claims 10-16) does not apply to any of the rejection being used in the current Office action.  The Office has provided new double patent rejection for new claims 10-16.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793      

/Oommen Jacob/             Primary Examiner, Art Unit 3793